



VONAGE HOLDINGS CORP.
2006 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

“Participant”: [●]
“Date of Award”: [●]
This agreement (the “Agreement”), effective as of the Date of Award set forth
above, represents the grant of Restricted Stock Units by Vonage Holdings Corp.,
a Delaware corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”).
Capitalized terms have the meanings ascribed to them under the Plan, unless
specifically set forth herein.
The parties hereto agree as follows:
1.
Grant of Restricted Stock Units.

As of the Date of the Award, the Company hereby grants to the Participant
Restricted Stock Units covering an aggregate Target Number of ________ Shares
(the “Restricted Stock Units”) in the manner and subject to the terms and
conditions of the Plan and this Agreement, as follows:
“Time-Vesting RSUs”:     _____________
“Performance-Vesting RSUs”:_____________ in three tranches as follows:
“Tranche 1 RSUs”: ___________
“Tranche 2 RSUs”: ___________
“Tranche 3 RSUs”: ___________
The Performance-Vesting RSUs are intended to be Performance Units that
constitute “qualified performance-based compensation” as that term is used in
Section 162(m) of the Code, which Performance-Vesting RSUs shall be subject to
the terms and conditions of Section 6(h) of the Plan.
2.
Vesting of Restricted Stock Units.





--------------------------------------------------------------------------------



Except as otherwise provided in this Section 2, the Restricted Stock Units shall
vest as follows:
(a)Tranche 1 RSUs
(b)Tranche 2 RSUs
(c)Tranche 3 RSUs
(d)The Committee shall determine, in its sole discretion, and certify in writing
whether and the extent to which each component of the Performance Goals was
achieved with respect to the applicable performance year. Such determination and
certification shall occur as soon as practicable following the approval by the
Audit Committee of the Board of the Company’s audited financial statements for
the applicable performance year. For the avoidance of doubt, pursuant to Section
6(h)(i) of the Plan and subject to compliance with Section 162(m) of the Code,
the Committee may adjust the Performance Goals (including, without limitation,
to prorate goals and payments for a partial plan year) in the event of the
following occurrences: (i) non-recurring events, including divestitures,
spin-offs, or changes in accounting standards or policies, (ii) mergers and
acquisitions, and (iii) financing transactions.
(e)To the extent not previously vested in accordance with this Section 2, in the
event that the Participant’s employment terminates on or prior to the first
anniversary of a Change of Control, due to termination by the Company without
Cause or by the Participant for Good Reason, (i) the Time-Vesting RSUs shall
vest as of the date of termination of employment and (ii) the Tranche 1, Tranche
2 and Tranche 3 RSUs shall vest as of the date of termination of employment,
subject to actual achievement of the applicable Performance Goals.
(f)To the extent not previously vested in accordance with this Section 2, in the
event of the Participant’s death, one-half the number of unvested Restricted
Stock Units will vest as of the date thereof and such vested Restricted Stock
Units shall be settled in Shares within fifteen days following such vesting
date.
(g)To the extent not previously vested in accordance with this Section 2, in the
event of the Participant’s Disability, one-half the number of unvested
Restricted Stock Units will vest as of the date thereof and such vested
Restricted Stock Units shall be settled in Shares within fifteen days following
such vesting date.
(h)To the extent not previously vested in accordance with this Section 2, if the
Participant’s employment terminates for a reason other than as set forth in
Sections [2(b)(i)(B),] 2(e), 2(f) or 2(g) above, the Restricted Stock Units will
terminate immediately and be of no force or effect.
(i)For purposes of this Section 2, the following terms have the meanings set
forth below:

2

--------------------------------------------------------------------------------



“Cause” shall have the meaning specified in the Participant’s offer letter,
employment or similar agreement with the Company if such agreement defines the
term “Cause” or other term of like import, or, if the Participant is not party
to any such agreement with the Company, shall mean (i) material failure to
perform employment duties (not as a consequence of any illness, accident or
other disability), (ii) continued, willful failure to carry out any reasonable
lawful direction of the Company, (iii) diverting or usurping a corporate
opportunity of the Company, (iv) gross negligence or recklessness in performance
of employment duties, (v) other serious willful misconduct which causes material
injury to the Company or its reputation, including, but not limited to, willful
or gross misconduct toward any of the Company’s other employees, and
(vi) commission of a felony or a crime involving moral turpitude.
“Disability” shall have the meaning specified in the Participant’s offer letter,
employment or similar agreement with the Company if such agreement defines
“Disability” or other term of like import, or, if the Participant is not party
to any such agreement with the Company, shall mean the Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefit for a period of not less than three months under an accident and health
plan covering employees of the Company.
“Good Reason” shall have the meaning specified in the Participant’s offer
letter, employment or similar agreement with the Company if such agreement
defines the term “Good Reason” or other term of like import, or, if the
Participant is not party to any such agreement with the Company, shall mean,
without the Participant’s consent, a (i)  material diminution in the
Participant’s authority, duties or responsibilities, or (ii) material relocation
by the Company following a Change of Control which shall mean the Company
changes the Participant’s principal place of employment to a location more than
30 miles distant from the location of the Participant’s principal place of
employment at the time of the Change of Control. Notwithstanding the foregoing,
no event or condition described above shall constitute Good Reason unless (a)
the Participant gives the Company written notice of his intention to terminate
employment for Good Reason and the grounds for such termination, (b) the notice
is provided within 60 days after the occurrence of the event giving rise to the
Good Reason termination, and (c) the grounds for termination are not corrected
by the Company within 30 days after its receipt of such notice. If the Company
does not correct the grounds for termination during the 30-day cure period
following the notice of termination, the Participant’s termination of employment
for Good Reason must become effective within 30 days after the end of the cure
period.
[Additional Definitions as Necessary]
3.
Settlement of Shares of Common Stock

Within 60 days following the Date of Award under this Agreement, the Participant
shall establish a brokerage account (“Brokerage Account”) in the manner directed
by the Company. Vested Time-Vesting RSUs shall be settled in Shares within
fifteen days following the date on

3

--------------------------------------------------------------------------------



which such Time-Vesting RSUs vest. Except as otherwise provided in Sections
[2(b)(i)(B),] 2(f) and 2(g), vested Performance-Vesting RSUs shall be settled in
Shares in the year following the year in which such Performance-Vesting RSUs
vest pursuant to Section 2, as soon as practicable following the Committee’s
written certification of the extent to which the applicable Performance Goals
were achieved, but in no event later than December 31 of such year.
4.
Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Restricted Stock Units until such time as
the Shares have been issued and delivered to the Participant.
5.
Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
6.
Miscellaneous

(a)This Agreement and the rights of the Participant hereunder are subject to the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan's terms shall completely
supersede and replace the conflicting terms of this Agreement.
(b)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to the Restricted Stock Units as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which Shares are then listed or traded, and/or
any blue sky or state securities laws applicable to Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.
(c)The Restricted Stock Units are intended to comply with or be exempt from
Section 409A of the Code, as applicable and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from Section 409A or
in compliance therewith, as applicable. For the avoidance of doubt, Section
18(e) of the Plan is herein incorporated by reference. Notwithstanding the
forgoing or any provision of the Plan or this Agreement, if any provision of
this Agreement or the Plan contravenes Section 409A of the Code or could cause
the Participant to incur any tax, interest or penalties under Section 409A of
the Code, the Committee may, in its sole discretion and without the
Participant’s consent, modify such provision in order

4

--------------------------------------------------------------------------------



to comply with the requirements of Section 409A of the Code or to satisfy the
conditions of any exception therefrom, or otherwise to avoid the imposition of
the additional income tax and interest under Section 409A of the Code, while
maintaining, to the maximum extent practicable, the original intent and economic
benefit to the Participant, without materially increasing the cost to the
Company, of the applicable provision. Nothing contained herein shall constitute
any representation or warranty by the Company regarding compliance with Section
409A of the Code. The Company shall have no obligation to take any action to
prevent the assessment of any additional income tax, interest or penalties under
Section 409A of the Code on any person and the Company, its subsidiaries and
affiliates, and each of their respective employees or representatives, shall
have no liability to Participant with respect thereto. For purposes of Section
409A, Participant’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.
(d)Delivery of the Shares underlying the Restricted Stock Units will be subject
to the Participant satisfying all applicable federal, state, local and foreign
taxes. The Company shall have authority to deduct or withhold from all amounts
payable to the Participant in connection with the Restricted Stock Units, or
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law.
(e)To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.
VONAGE HOLDINGS CORP.


By:
______________________        
Name:
Title:



                        
Participant






5